Judgment and order reversed, with costs, and the motion to dismiss the amended complaint under rule 107, subdivision 6, Rules of Civil Practice, upon the ground that the cause of action is barred by the Statute of Limitations, denied, with leave to the defendant to answer the amended complaint, within ten days after service of order, and with permission to defendant to allege the same facts in said answer as a defense, on payment of said costs. No opinion. Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.